UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1943



LEMLEM SIEMEGN MITIKE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-471-194)


Submitted:   January 26, 2005            Decided:   February 16, 2005


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oti W. Nwosu, Arthur D. Wright, III, THE WRIGHT LAW NETWORK,
Riverdale, Maryland, for Petitioner. Peter D. Keisler, Assistant
Attorney General, M. Jocelyn Lopez Wright, Assistant Director,
James A. Hunolt, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lemlem Siemegn Mitike, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her motion to reconsider its denial of

her motion to reopen removal proceedings.    We have reviewed the

administrative record and the Board’s order and find that the Board

did not abuse its discretion.    See INS v. Doherty, 502 U.S. 314,

323-24 (1992).   Accordingly, we deny the petition for review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                                - 2 -